                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 KENNETH TAGGART,

                       Plaintiff,
                                                           CIVIL ACTION
        v.                                                 NO. 20-05503

 DEUTSCHE BANK NATIONAL TRUST
 COMPANY, et al.,

                       Defendants.


                                         ORDER

       AND NOW, this 3rd day of June 2021, upon consideration of Defendants’

Motions to Dismiss, (ECF 24, 25), Taggart’s Responses, (ECF 26, 31), Defendants’

Replies, (ECF 30, 32), and the parties’ supplemental briefing, (ECF 35, 36, 37, 38), it is

ORDERED that Taggart’s Amended Complaint is DISMISSED with prejudice. It is

further ORDERED that Taggart’s Motion for Injunctive Relief, (ECF 39), is DENIED.

       Upon consideration of the Court’s Order to Show Cause, (ECF 52), Thomas’s

Response, (ECF 54), and following a Show Cause Hearing, (ECF 58), it is ORDERED

that Thomas shall:

   1. Pay $2,500 into the Court’s registry on or before July 2, 2021;

   2. Provide a copy of this Order, the corresponding Memorandum Opinion and the

       transcript of the Show Cause Hearing to the disciplinary committee for every

       state bar and every federal court to which he is admitted on or before July 2,

       2021;




                                             1
3. Provide a copy of this Order, the corresponding Memorandum Opinion and the

   transcript of the Show Cause Hearing to all judges presiding over any pending

   proceeding in which he is involved on or before June 14, 2021; and

4. Within ten days of completing each requirement, file sworn statements and proof

   of delivery of these materials with the Court via email at

   Chambers_of_Judge_Pappert@paed.uscourts.gov.



                                            BY THE COURT:



                                             /s/ Gerald J. Pappert
                                            _________________________________
                                            GERALD J. PAPPERT, J.




                                        2
